Citation Nr: 1401215	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-20 678	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975, and from February 1976 to December 1976.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from September 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In a December 2013 written statement, the Veteran withdrew appeals on the issues of an initial compensable rating for bilateral hearing loss, and service connection for a skin disorder.  There are no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for the withdrawal of substantive appeals have been met regarding appeals for an initial compensable rating for bilateral hearing loss, and service connection for a skin disorder.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was scheduled for a Board hearing to take place in December 2013.  On the date of the hearing, the Veteran submitted a statement wherein he indicated a desire to withdraw his appeals as to the issues of entitlement to an initial compensable rating for bilateral hearing loss, and service connection for a skin disorder.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn his appeals and, accordingly, the Board does not have jurisdiction to review the appeals.  Thus, the issues of entitlement to an initial compensable rating for bilateral hearing loss, and service connection for a skin disorder are dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

Entitlement to service connection for a skin disorder is dismissed.

Entitlement to an initial compensable rating for bilateral hearing loss  is dismissed.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


